On a motion for a rebearing, tbe following opinion was filed:
DixoN, O. J.
A motion for a rebearing is made upon two points overlooked and not decided wben tbe case was formerly considered and judgment pronounced.
The appeal is by tbe defendants from a verdict and judgment against them. It is contended in their behalf that tbe points urged are not before us for examination, inasmuch as they arise upon objections and exceptions taken by tbe plaintiffs in tbe court below, who prevailed in that court, and who have not settled their exceptions, except as tbe same are embodied in tbe defendant’s bill, and by whom no appeal has been taken to tbis court. Tbe general rule, in tbe absence of any statutory regulation to the contrary, is undoubtedly as contended for by tbe counsel for tbe defendants, that exceptions so taken by tbe respondent cannot be examined or considered on tbe appeal taken by tbe opposite party. Tbis has been so held by tbis court, as will appear from tbe cases cited by counsel. But whilst tbe same may be true as a general rule, we are not prepared to say that there may not be exceptions to it. If, for example, in a case like tbe present, where tbe defendants must make their title or establish their defense through certain documentary evidence appearing in tbe record, to tbe admission of which, wben offered by tbe defendants, tbe plaintiffs objected, and if, in addition, it appeared from such evidence that tbe title or defense of tbe defendants was fatally and incurably defective or insufficient, under such circumstances we are not prepared to say that tbe objection of tbe respondents ought not to be considered. Tbe objections here urged are of that kind, where, if tbe documentary evidence, offered and relied upon by tbe appellants, was *385fatally and incurably defective, and insufficient to establish their title or to show any defense on their part, it would follow that the judgment against them should at all events be affirmed, and that no new trial should be had, notwithstanding any other error which might have intervened in the proceedings. "We shall, therefore, proceed to examine and consider the points urged by counsel for the respondents, so far as to determine whether the defects in the documentary evidence, produced and relied upon by the defendants, are of the character above mentioned or not.
The defendants justify the seizure and sale of the goods and chattels in controversy, under several writs of attachment sued out in favor of certain creditors of the plaintiff’s vendors, and aver that the purchase of the same goods and chattels by the plaintiffs was fraudulent and void as to such creditors. In support of such defense, certified copies of the records in the attachment suits, or of portions of such records, were offered in evidence by the defendants, and admitted by the court, against the objections of the plaintiffs. It would seem, as to some of the writs of attachment, one or more, that service was made upon the attachment defendants by the publication of notice. In the copies of the records produced, that portion of them showing the service by publication was omitted, for the reason, as we are informed in the brief of counsel, that it was deemed unnecessary. Objection was taken by the plaintiffs to their admission, on that ground, and the objection overruled. The position taken by counsel for the defendants is; that as the judgment in each suit recites the fact of service on all the defendants, it is presumed that it was rendered only on due proof of service. In support oi this proposition counsel cites among other authorities) the language of this court, by Mr. Justice Paine, in Falkner v. Guild, 10 Wis., 572, to the effect that in these special statutory proceedings, had in a court of general jurisdiction, the same presumption exists in favor of the jurisdiction of the court in them, over the process, the subject mat*386ter and tbe parties, as exists in other cases, or in tbe usual common law actions. If counsel will examine tbe opinion of tbe same learned judge, in Whitney v. Brunette, 15 Wis., 68, they will find that it tends, or seems to tend, very strongly towards tbe opposite conclusion. Witb no desire or intention, at tbis time, to modify or overrule tbe decision in Falkner v. Guild, upon tbe point, for it is entirely unnecessary to do so, or to reconsider it in tbe present case, we wish now merely to witbbold tbe expression of any further opinion respecting it. It is certainly a point in itself of very considerable delicacy and importance, and one wbicb in view of tbe authorities, conflicting and inharmonious as they are, seems to have been rendered still more doubtful and obscure. A very late case in tbe supreme court of Illinois, in wbicb many decisions are collected and referred to, Haywood v. Collins, reported in 4 Chicago Legal News, 461, seems to lay down tbe rule that tbe recital in tbe judgment of service by publication, only raises a presumption of such service, when tbe judgment also recites, or it otherwise appears from tbe recora, that tbe court rendering tbe judgment actually examined into and considered tbe evidence or proof of such service, and adjudged and determined that it was sufficient. In tbe present case, however, since tbe omission to produce that part of tbe records showing tbe service by publication was a remediable defect, one wbicb may be cured upon another trial, it follows that tbe judgment should not be affirmed on tbis point.
Tbe other objection, taken by tbe respondents to tbe admissibility of the records of proceedings in the attachment suits, was that tbe appraisement was not signed by tbe appraisers. Tbe statute declares that tbe officer executing a writ of attach"ment by seizure of tbe property of tbe defendant, “ shall cause all property attached by him to be appraised by two disinterested freeholders of the county, who shall be first sworn by him to make a true appraisement thereof, which appraisement shall he signed hy the appraisers, and tbe appraisement and inventory *387shall he returned -with, the writ of 'attachment.” R. S., c. 130, §9. 2 Tay. Sts., 1471, § 11. The proceedings of the officer in executing the writs were, as appears .by his returns, in all respects regular and proper, except that the appraisers omitted to sign their names to the appraisement. Both of the appraisers were sworn and examined .as witnesses on the trial of this action, and it appears from their testimony that they were regularly chosen and qualified, and made the appraisement in due form of law, hut hy mistake the same was not signed hy them. It is insisted, by counsel for the respondents, that this omission was fatal to the'entire proceedings, and avoided them from the first, rendering the sheriff, the defendant Lang-ton, a trespasser ab initio. .To this, counsel opposed reply, first, that the statute requiring the signatures of the appraisers is directory and that compliance with it was unnecessary ; and, second, that the omission is curable hy amendment under the statute and, therefore, should be disregarded in a collateral proceeding. We are wholly unable to agree with counsel upon the first proposition, and cannot fully concur. with them as to the second. Counsel cite many cases in which statutes have been held to be directory,' but none arising upon statutes authorizing special proceedings of the nature here under consideration. The rule of strict construction which prevails with respect to statutes of the latter kind, is well understood. It is a rule seldom or never departed from. It is alluded to and correctly stated hy Mr. Justice Paine in Whitney v. Brunette, supra. It seems to be of the very nature and essence of such rule, that nothing required by statutes of the kind can be looked upon as directory, but that all is of the substance of the thing which must be done to make the proceeding effectual. It excludes, therefore, in such cases the application of the rule contended for by counsel. If the courts were to begin by dispensing with the signing by the appraisers, they might be required to dispense also with their being sworn, or being freeholders of the county or disinterested, *388and it would be impossible to say where the process would stop or where it ought to stop, aud thus all the safeguards and benefits designed to be secured by the statute would be totally frittered away and lost. We cannot assent, therefore, to the views urged by counsel, but must hold that all the essential requirements of the statute, of which the signature by the appraisers is one, must be complied with, in order to show a valid proceeding of record.
But upon the second proposition we are inclined to agree with counsel, not that the omission to sign may be disregarded, but that it may be supplied under the power of amendment. In .some cases, as counsel say, the omission or irregularity, being amended, may be disregarded in a collateral proceeding, but not in a case like this. Here the regularity and validity of the proceeding must appear by the record, and if that be defective or show that the substantial requirements of the statute were not complied with, it is fatal to the proceeding. In Whitney v. Brunette, Mr. Justice PAINE was disposed to hold, and did hold, that the statute of amendments was inapplicable to proceedings by attachment, so that defects rendering them void on their face could not be reached or remedied under it. I was of the opposite opinion, and so saw fit not to give my assent to the proposition, the same being, as I thought, unnecessary to a decision of the case. In Bank v. Taylor, 16 Wis., 609, the doctrine that the sheriff might amend his return to the writ of attachment issued against the property of a non-resident debtor, was assumed and fully assented to by the whole court. And in the still later case of Robertson v. Kinkhead, 26 Wis., 260, it will be seen (pages 566, 567 and 570) that there was no division of opinion upon the same question. We think, therefore, the fact of a regular aud valid appraisement being shown, save only the signing by the appraisers, that such omission may be supplied by the power of amendment on application to the court in which the attachment proceedings were had. This objection is then like the other, not one founded on a defect in *389tbe defendant’s documentry evidence, wbicb was necessarily fatal and incurable, and so conclusive against all right and title or claim set up and made to tbe property by tbe defendants.
It follows from these views, that tbe motion for a re-bearing should be denied.
By the Court. — Ee-bearing denied.